32 F. Supp. 2d 1360 (1997)
Jane DOE, et al.
v.
LONDONDERRY SCHOOL DISTRICT.
Civil No. 95-469-JD
United States District Court, D. New Hampshire.
July 18, 1997.
Charles G. Douglas, III, Douglas, Robinson, Leonard & Garvey, PC, Concord, NH, for Plaintiffs.
Donald E. Gardner, Devine, Millimet & Branch, Manchester, NH, for Defendant.

ORDER
DICLERICO, Chief Judge.
Before the court are the plaintiffs' motion for clarification and/or modification of the court's order dated June 13, 1997 (document no. 29) and motion to reconsider the portion of the court's order dated June 13, 1997 addressed to the issue of punitive damages (document no. 30). Neither motion requires extensive analysis.
With respect to the motion for clarification, the court agrees with the plaintiffs that two changes to the court's prior order are appropriate. Accordingly, the court's citation to sentence two of Part II, paragraph three on page thirty of the court's order referring to "note 18" is hereby amended to refer instead to "note 16." The portion of the next sentence that currently reads "... or for damages she suffered after she withdrew from LJHS," is hereby amended to read the following: "... or for damages caused by harassment which occurred after she withdrew from LJHS."
With respect to the motion for reconsideration on the issue of the availability under Title IX of punitive damages against a municipal entity, the court finds nothing in the arguments put forward by the plaintiffs that warrants a change of the court's prior order.
Therefore, the plaintiffs' motion for clarification and/or modification of the court's order dated June 13, 1997 (document no. 29) is granted to the extent described herein and the plaintiffs' motion for reconsideration of the portion of the court's order dated June 13, 1997 addressed to the issue of punitive damages (document no. 30) is denied.
SO ORDERED.